Citation Nr: 9931385	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-41 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung condition 
due to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for a kidney disorder 
due to AO exposure.  

3.  Entitlement to service connection for a prostate disorder 
due AO exposure.  

4.  Entitlement to service connection for a skin disorder due 
to AO exposure.  

5.  Entitlement to a (compensable) rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the veteran submitted documents 
consisting of VA medical records dated from 1995 to 1999 
after this matter had been forwarded to the Board.  The 
veteran has waived RO consideration of this evidence.  
38 C.F.R. § 20.1304(2)(c) (1999).  

The claim for an increased rating for hemorrhoids will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

1.  Service connection for lung condition, kidney disorder, 
prostate disorder, and skin disorder due to exposure to AO is 
not plausible.  


CONCLUSION OF LAW

The claims for service connection for lung condition, kidney 
disorder, prostate disorder, and skin disorder due to AO 
exposure are not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board notes that service medical records are negative for 
complaints, findings, or diagnoses pertaining to a lung 
disorder or kidney disorder.  

Service medical records dated in July 1967 reflect that the 
veteran was seen for brownish colored urination.  

In June 1967, a skin rash in the groin area was noted.  In 
early September 2, 1967, the veteran received treatment for 
contact dermatitis of the hands and of the feet.  In mid 
September 1967, the veteran was seen for a fungal infection 
of the hands that had been of a month's duration.  It was 
noted that the veteran had been previously followed for tinea 
pedis and a mild rash on the hands.  In December 1968, the 
veteran was seen for a urinary tract infection.  

In March 1971, the veteran was seen for unknown dermatitis 
that had infected his nails.  It was noted that the veteran 
expressed pain involving the left third fingernail and that 
the fingernail was discolored.  When seen for consultation on 
March 25, 1971, the veteran complained of itching left hand 
and pain of the third digit on the left hand.  On physical 
examination, there was onychauxis of the toenails.  It was 
noted that the veteran had the disorder since age 8.  There 
was also a small area of a rash at the fourth digit of the 
left hand and proximal aspects of both palms and severe 
itching.  The impression was nummular eczema versus 
dyshidrosis versus first degree irritant or allergic 
dermatitidis.  

In July 1971, the veteran was seen for persistent hematuria 
and prostatic tenderness.  On physical examination, the 
prostate was slightly tender to palpation.  The impression 
was prostatitis.  A medical record dated in November 1971 
reflects an entry of possible renal stones sounds, very good.  

The report of a separation examination dated in October 1972 
does not show findings or diagnoses pertaining to a skin, 
prostate disorder, or kidney disorder. 

Private medical records dated from 1991 to 1994 show 
complaints involving the skin, lungs, and skin.  X-rays of 
the lungs dated in January 1991 revealed a calcified 
granuloma in the left lobe.  A February 1991 entry reveals 
that the veteran complained of chest pain.  X-rays of the 
chest dated in September 1991 reveals that the lungs were 
well expanded and the suggestion of a parenchymal density in 
the lateral aspect of the suggestion of the lung.  A March 
1993 entry reflects that the veteran was having problems 
breathing with prolonged standing.  In May 1993, the veteran 
complained of a rash on the left side of his face.  In March 
1994, the veteran complained of problems with urination.  He 
reported having had an AO examination while in service.  The 
diagnostic impression included exposure to AO.  

The report of a VA compensation and pension examination dated 
in June 1994 shows that the veteran stated that he passed a 
kidney stone in 1985.  At that time, the veteran related that 
he had severe flank pain and that he experienced slow 
urination and nocturia 3 to 4 times and slowing of the 
urinary stream.  Additional complaints included chest pain 
with dyspnea.  There were no other genitourinary tract 
complaints.  It was noted that the veteran also had treatment 
for undiagnosed intermittent rash and that the disorder had 
given him intermittent difficulty and that he was being 
treated by a dermatologist.  On physical examination, there 
was no enlargement of the kidney or other abdominal masses.  
The bladder was not distended to percussion or palpation.  X-
rays of the chest revealed incidental old granulomatous 
disease, studies of the kidneys revealed punctuate 
calcification in the suprapubic region which was felt to 
probably represent prostatic calcification and deformity of 
the right iliac chest suggesting prior trauma or surgery.  
The impression was history of urinary caliculi, benign 
prostatic hyperplasia, external hemorrhoidal tags, and 
relaxed external sphincter.  

In July 1994, the veteran complained of a rash on the ankles, 
feet, and private area.  The diagnostic impression included 
tinea curo.  It was recorded that the veteran claimed that he 
had been exposed to AO.  

In December 1994, the veteran was seen at a private urology 
clinic.  It was noted that the veteran had multiple 
disabilities due to AO exposure, amongst other things.  The 
veteran's complaint was urinary problems.  The veteran 
related that his stream was slow and that he strained to 
void.  He experienced urgency, but no incontinence.  It was 
indicated that the veteran had monthly urinary tract 
infections that were manifested by burning and bleeding.  The 
impression was urinary stream, possible stricture, and 
possible chronic infection.  The clinician indicated that the 
symptoms were vague and that the veteran required further 
evaluation.  

In February 1995, the veteran was seen at a private urology 
clinic for urinary problems.  He complained of trouble 
urinating, slow stream, and having to strain to void and 
burning on urination.  His prostate was short and basically 
nonobstructed.  The bladder was mildly trabeculated.  The 
impression was possible prostate infection and wide caliber 
ureteral stricture.  

Correspondences of the Agent Orange Administration dated in 
March and April 1995 reflect that the veteran was awarded 
participation in the Agent Orange Payment Program and that he 
was considered 100 percent disabled.  

VA outpatient treatment records dated in July 1995 reveal, in 
pertinent part, some inspirational wheezing on the left 
greater than right.  

X-rays of the kidneys dated in July 1995 revealed that the 
kidneys were normal.  
At a hearing before a hearing officer dated in December 1996, 
the veteran provided testimony with regard to his 
disabilities.

VA outpatient records dated in March 1997 reflect complaints 
of pruritus located on the back, between the legs, on the 
arms, and small papular eruptions affecting the arms and 
trunk.  A physical examination of the body was without 
suspicious lesion except for a few active folliculitis 
affecting mostly extensor surface of the upper arms, front of 
the chest with post-inflammatory hyperpigmentary changes.  
There were also vesicular lesions at the ankle region of the 
feet, and intertrigo with hyperpigmentation.  

In May 1997, the veteran indicated that a cyst on his 
prostate was surgically removed and that he felt better.  A 
December 1997 progress note reflects complaints of a rash 
that began the day before.  A physical examination of the 
chest revealed papulovesicular rash around the side in almost 
a straight line.  The diagnosis was herpes zoster.  

VA outpatient treatment records dated in January 1998 reveals 
that the veteran complained of ongoing lower abdominal pain 
and urinary frequency, dysuria.  On physical examination, the 
prostate was enlarged, smooth, and tender to palpation.  The 
assessment was possible prostatitis versus benign prostatic 
hypertrophy.  In February 1999, the veteran complained of 
cough, chest and sinus congestion.  The assessment included 
AO lungs clear to auscultation with decrease breath sounds.  

In May 1999, the veteran complained of kidney problems.  

Analysis

The Board finds that the veteran's claim for service 
connection for a skin disorder is well grounded with in the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied, 
with respect to such claim, that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required by statute.  For reasons set forth below, 
the Board finds that the claims for service connection for 
lung condition, kidney disorder, and prostate disorder due to 
AO exposure are not well grounded.  

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain presumptive diseases associated with exposure to 
herbicide agents may be service connected if manifested to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within a year of separation from service.  
38 U.S.C.A. §§  1101, 1112, 1113, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

The Board notes that none of the veteran's claimed 
disabilities are subject to presumptive service connection on 
an AO basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).  The Board notes that the medical evidence 
implies that the veteran was exposed to AO.  With respect to 
the claim for service connection for lung condition, the 
Board acknowledges that post service medical records show a 
diagnosis of old granulomatous disease involving the lungs; 
however, there is no medical evidence linking this disorder 
to the veteran's exposure to AO while in service.  Thus, the 
only evidence drawing an etiological relationship between the 
veteran's claimed disorder and service is the veteran.  A lay 
person, the veteran is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In addition, the Board points out that 
the evidence does not reflect a current kidney disorder, 
although the evidence shows complaints of urinary problems 
and the veteran indicated that a kidney stone was removed in 
1985.  X-rays of the kidney dated in July 1995 were normal.  

As to the claim for service connection for a prostate 
disorder, the Board acknowledges that the veteran was 
diagnosed as having prostatitis in July 1971.  Subsequent 
service medical records including the report of the 
separation examination do not show any recurrence of a 
prostate disorder.  Post service medical records show 
diagnoses and treatment for benign prostatic hyperplasia, 
possible prostatitis, and prostate infection.  The Board 
notes such complications occurred in 1994 over 22 years after 
the veteran separated from service.  Moreover, there is no 
medical opinion linking the veteran's prostate disorder to 
exposure to AO.  In addition, there is no evidence of a 
diagnosis for prostate cancer; therefore, the veteran is not 
entitled to service connection on a presumptive basis for 
veterans with herbicide exposure under the provisions of 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) (1999).  In essence, the 
only evidence drawing an etiological relationship between a 
prostate disorder and service is the veteran.  As indicated 
supra, the veteran is not qualified to draw such a 
connection.  Espiritu v. Derwinski, supra.  

With respect to the claim for service connection for a skin 
disorder, the Board notes that service medical records dated 
in 1967 and 1971 reflect that the veteran experienced 
recurrent skin problems involving the groin area, hands, 
feet, and fingernails.  The diagnoses included dermatitis of 
the hand and feet, tinea pedia, and eczema.  When the veteran 
was seen for separation from service in October 1972, the 
skin was clinically evaluated as normal.  

Post service treatment records show that the veteran first 
demonstrated having skin disorder in the 1990s.  These 
records reflect pathology involving the feet, groin area, 
ankles, arms, face, and private areas.  However, there is no 
evidence of a competent medical opinion linking the veteran's 
current skin disorder (which developed almost 20 years after 
the veteran separated from service) to service.  The Board 
recognizes that the veteran was seen in March 1994 for a skin 
rash and that the diagnosis was exposure to AO.  Assuming 
that the examiner were directly linking the veteran's skin 
disorder to service related AO exposure, it appears that such 
an opinion was not based on the examiner's review of the 
veteran's claims file.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Court found that the unenhanced reports of 
a history transcribed by a medical examiner does not 
constitute competent medical evidence to render a claim well 
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In the 
absence of competent medical evidence establishing a medical 
nexus between the veteran's skin disease and service, the 
Board must find that the veteran's claim is not plausible.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for lung condition, kidney disorder, 
prostate disorder, and skin disorder due to AO exposure is 
denied.  








REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable rating for hemorrhoids is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  

In that connection, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991)

In this matter, the veteran asserts that his hemorrhoids are 
more disabling than currently evaluated.  At a hearing dated 
in December 1996, the veteran indicated that he experiences 
increased hemorrhoidal bleeding.  The Board notes that the 
most current VA compensation and pension examination 
regarding the hemorrhoids is dated in June 1994.  Subsequent 
medical records including VA outpatient treatment records 
dated in 1998 and 1999 reflect questionable bleeding 
hemorrhoids.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for a 
compensable rating for hemorrhoids.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board-certified specialist, if 
available, to determine the current level 
of severity of the service-connected 
hemorrhoids.  The claims folder should be 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner should describe in detail any 
associated tissue and note whether there 
is any evidence of bleeding, anemia 
secondary to bleeding, or fissures.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the claim for a 
compensable rating for hemorrhoids.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 







 











